FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PUSHPAMALAR                                       No. 11-70845
SATCHITHANANTHAN,
                                                  Agency No. A079-784-814
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Pushpamalar Satchithananthan, a native and citizen of Sri Lanka, petitions

for review of the Board of Immigration Appeals (“BIA”) order denying her motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, see Fed. R. App. P. 34(a)(2), so we deny petitioner’s
request for oral argument.
review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Satchithananthan’s second

untimely motion to reopen because the information in the INS letter to the Sri

Lankan government was not new and Satchithananthan otherwise failed to present

material evidence of changed circumstances in Sri Lanka to qualify for the

regulatory exception to the time and number limitations for filing a motion to

reopen. See 8 C.F.R. §§ 1003.2(c); Najmabadi, 597 F.3d at 987-89 (“in order for

evidence to be ‘material,’ ‘not available,’ and not able to have ‘been discovered or

presented at the previous hearing,’ it must be ‘qualitatively different’ from the

evidence presented at the previous hearing”) (internal citation omitted).

      We reject Satchithananthan’s various contentions regarding the BIA’s

review of her breach of confidentiality claim under 8 C.F.R. § 208.6.

      Finally, we deny as unnecessary Satchithananthan’s motion to supplement

the opening brief.

      PETITION FOR REVIEW DENIED.




                                           2                                     11-70845